Robinson, J.
— Defendant was married to plaintiff on the fifteenth day of September, 1886, and on the eighth day of April, 1887, left him. The evidence shows without conflict that the desertion was wilful, *30and without any cause recognized in law. It had continued inore than two years, when this action was commenced. She made no complaint of plaintiff, excepting that to one witness she stated that “she did not think the plaintiff loved her.” Another witness testified that “ there seemed to be no affection between them.” However much the want of affection between the parties is to be deplored, it is not in law recognized as a sufficient ground for desertion. Lane v. Lane, 67 Iowa, 76. The cause which would justify the wife in leaving her husband is such as would authorize an action on' her part for a divorce, Pierce v. Pierce, 33 Iowa, 240; Appeal of Detrick, 11 Atl. Rep. 882. The court should have granted the relief demanded. Its judgment.is therefore Reversed.